Blatchford, C. J.
The clients and the attorney appear to he at issue, in good faith, on the matters which lie at the foundation of the contract for service. If the view of the clients is the true one, on the facts, nothing is due to the attorney. If his view of the facts is the correct one, something is due to him on a quantum meruit. Prima facie he has a lien for compensation on the papers in his hands because he rendered some services, and if there was such a contract, that, having given up the employment, he has no claim to be compensated, that ought to be made out. Except by consent, the question in dispute cannot be determined by the court in a summary way. It must be left to be determined in a suit to be brought by the attorney to recover the compensation; the lien, if any, remaining in statu quo meanwhile. If such suit be not brought within a time to be limited, or be not then diligently prosecuted, this court would order the papers to he given up. The order of June 28,1881, ought to be vacated. The foregoing views are in accordance with the principles laid down In re Paschal, 10 Wall. 483.